IN THE SUPREME COURT OF THE STATE OF NEVADA


                TONY DANE,                                                   No. 69850
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF CLARK;                                FILED
                AND THE HONORABLE JOANNA                                        MAR 18 2016
                KISHNER, DISTRICT JUDGE,
                Respondents,
                and
                GEICO GENERAL INSURANCE
                COMPANY,
                Real Party in Interest.

                         ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                                This original writ petition challenges a district court's delay in
                entering an order regarding attorney fees. It appears that the district
                court has entered the order that was the subject of petitioner's writ
                petition, and thus the writ petition is moot.        Personhood Nev. v. Bristol,
                126 Nev. 599, 602, 245 P.3d 572, 574 (2010) (noting that this court's duty
                is to resolve actual controversies). Accordingly, we
                                ORDER the petition DENIED.'


                                                   /..16..tfretAt;     ,j.
                                            Hardesty


                                              '   J.
                Saitta                                         Pickering


                         1 Wenote that although the petition was filed as an "emergency,"
                petitioner has not demonstrated what irreparable harm would befall him
                if the relief he seeks is not given within 14 days. NRAP 21(a)(6); NRAP
SUPREME COURT   27(e).
        OF
     NEVADA


(0) 1947A
                   cc: Hon. Joanna Kishner, District Judge
                        David L. Mann
                        Georgeson Angaran, Chtd.
                        Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                     2
(0 ) 1947A    e,